             Case:17-00796-swd          Doc #:55 Filed: 03/06/2020          Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re: Sherry L. Perez,                                                Case No. 17-00796-swd
       Debtor.                                                         Chapter 13


             ORDER GRANTING MOTION TO PERMIT EXECUTION AND
                 RECORDING OF MORTGAGE NOTE AND LIEN



               At session of said Court, held in and for said District, at the United
               States Bankruptcy Court, One Division Avenue, Grand Rapids,
               Michigan.

               PRESENT:          Honorable Scott W. Dales
                                 Chief United States Bankruptcy Judge


       THIS MATTER having coming before the Court on Motion to Apply for Funds from

Step Forward Michigan, and the Court having read and reviewed same and being otherwise

fully advised in the premises,


       IT IS THEREFORE ORDERED that the Debtor is permitted to accept Hardest Hit

Funds® assistance that will be paid directly to the mortgage lender.


       IT IS FURTHER ORDERED that Debtor shall be permitted to execute the MHA Note

which will have a 0% interest rate, require no payments, and the principal amount of assistance is

forgivable over a five-year (5) term at 20% per year. During that time, any non-forgiven portion

of the principal is due only if there is a transfer of the property or if the property ceases to be the

homeowner’s principal residence.


       IT IS FURTHER ORDERED that Debtor is permitted to execute and record a MHA

Mortgage Lien on his/her principal residence.
              Case:17-00796-swd        Doc #:55 Filed: 03/06/2020        Page 2 of 2




         IT IS FURTHER ORDRED that the Chapter 13 Trustee shall continue to disburse to

 the mortgagee the regular ongoing mortgage payments while the debtor(s) applies for funds from

 MHA to cure their arrears.


         IT IS FURTHER ORDERED The Chapter 13 Trustee will continue to disburse

 payments on pre- and/or post-petition mortgage arrears while the debtor(s) applies for funds

 from MHA.


         IT IS FURTHER ORDERED that an amended plan will be filed to reflect the

 acceptance by the Michigan Hardest Hit Homeowners program which clarifies that the mortgage

 arrears have been paid via said program and the date that the mortgage is contractually due.


                                            END OF ORDER




IT IS SO ORDERED.

Dated March 6, 2020
